Citation Nr: 0411359	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of an injury 
to the left elbow.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to November 
1966.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which denied the veteran's claims for service connection for PTSD, 
bilateral hearing loss, tinnitus, residuals of an injury to the 
left elbow, arthritis and back disorder.  The veteran filed a 
timely appeal to these adverse determinations.


REMAND

In order to establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current disability was 
incurred in or aggravated coincident with service in the Armed 
Forces.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(2003); a link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually occurred.  

In this case, the RO found that, with the exception of the claim 
for service connection for residuals of an injury to the left 
elbow, the veteran had produced no evidence of either a current 
diagnosis of any of the claimed disabilities, nor evidence of an 
inservice injury or disease to which such a current disability 
could potentially be linked by an examiner.  As such, the RO 
rejected the veteran's request that he be scheduled for 
"Compensation and Pension Examination[s] concerning PTSD (and all 
his other claimed disabilities)" in order to help prove his 
contentions.  Generally speaking the duty to assist requires that 
VA provide a medical examination or obtain a medical opinion only 
when the information and evidence of record establishes that the 
veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifested during an applicable presumptive 
period.  See 38 C.F.R. § 3.159(c)(4)(i)(B) (2003).  In this case, 
the veteran's service medical records do not contain such 
evidence.

However, the Board also notes that the veteran's claims file 
contains documentation which verifies his status as a combat 
veteran, such as his receipt of the Combat Infantryman Badge.  The 
Board observes that for injuries which were alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection.  
Collette v. Brown, 82 F.3d 389 (1996).  When an injury or disease 
is alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2003).  
"Satisfactory evidence" is credible evidence.  Collette v. Brown, 
82 F.3d at 392.  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does 
not establish a presumption of service connection, but eases the 
combat veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced evidentiary 
burden only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  Brock 
v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The Board observes that, in this case, the veteran has asserted 
that all of his claimed disabilities are related to his inservice 
combat.  Furthermore, all of the disabilities claimed by the 
veteran are disorders which are consistent with the circumstances, 
conditions, or hardships of combat.  Therefore, the Board finds 
that VA's duty to assist requires that the veteran be scheduled 
for appropriate VA examinations to determine the presence, nature 
and extent of any current claimed disabilities, and that the 
examiner(s) be requested to offer medical opinions as to whether 
it is at least as likely as not that any of the claimed 
disabilities which are found on current examination are related to 
the inservice injuries (or, in the case of PTSD, stressors).  See 
38 C.F.R. § 3.159(c)(4) (2003).

Finally, the Board notes that the veteran reported in his April 
2002 claim, that he was a member of the United States Army Active 
Guard/Reserves (AGR) program from November 1966 to February 2001.  
The RO should ensure that this service is verified and that any 
related medical records are associated with the claims folder.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should verify all periods of the veteran's military 
service as a member of the Army National Guard to include periods 
of active duty, active duty for training, and inactive duty 
training.  In particular, the RO should verify the veteran's 
service between November 1966 to February 2001 as a member of the 
United States Army Active Guard/Reserves (AGR) program.  The RO 
should then attempt to obtain all related service medical records 
and associate them with the claims folder.

2.  The RO should schedule the veteran for VA examination(s) by an 
appropriate medical professional(s) to determine the nature and 
extent of any PTSD, hearing loss, tinnitus, residuals of an injury 
to the left elbow, arthritis or back disorder present.  If any of 
these disorders is determined to be present, the examiner(s) 
should offer an opinion as to the likelihood that any such 
disorder is related to the veteran's active military service, to 
particularly include his combat experiences or otherwise related 
to military service.

3.  After the above development has been completed, and after 
giving the appellant the full opportunity to supplement the record 
if desired, the RO should review the case and assure that all 
indicated actions are complete.  The RO should next readjudicate 
the issues of the veteran's entitlement to service connection for 
PTSD, bilateral hearing loss, tinnitus, residuals of an injury to 
the left elbow, arthritis and back disorder.  If any determination 
remains adverse to the veteran, he and his representative should 
be furnished a supplemental statement of the case and be afforded 
the applicable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional development and 
adjudication, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at this 
time.  The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



